     Case: 1:18-cv-03989 Document #: 66 Filed: 07/01/20 Page 1 of 4 PageID #:658




                  IN THE UNITED STATES DISTRICT COURT FOR THE
                 NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

JOHN SCATCHELL,

                       Plaintiff,                      Case Number 2018-cv-03989
v.
                                                       The Honorable John F. Kness
VILLAGE OF MELROSE PARK, et al.,
                                                       Magistrate Judge Michael Mason
                       Defendants.


                              JOINT STATUS REPORT REPORT

        Pursuant to Magistrate Judge Cummings’ June 11, 2020 Order [Dkt. # 62], the Parties,

jointly, through their respective counsels, state as follows:

     1. What Discovery (both fact and expert) Remaining

     A. Fact Discovery

        Plaintiff seeks to take the depositions of two current VMP PD officers, a private

individual, and the 30(b)(6) deposition of the Village based upon twelve identified topics. The

Defendants seek to take the deposition of one other officer, and the deposition of Plaintiff’s son,

who appears prominently in the Second Amended Complaint. The Parties are planning to

schedule the foregoing depositions after July 20, 2020, and before the August 14, 2020 discovery

cutoff, but cannot finalize the dates until the 30(b)(6) topics are finalized. Plaintiff may be

tendering additional Rule 33, 34 and 36 Requests before the close of fact discovery.

     B. Expert Discovery

        Plaintiff has identified expert discovery relative to phone records produced in discovery.

Defendants have not initiated or identified Expert Discovery.
    Case: 1:18-cv-03989 Document #: 66 Filed: 07/01/20 Page 2 of 4 PageID #:659




   2. Whether the Parties Have Fully Resolved Their Prior Dispute Surrounding
      Plaintiff’s Rule 30(b)(6) Notice and, if they have not, Provide a Statement Regarding
      the Parties’ Respective Positions on the Issue.

       The Parties have not fully resolved the issue. On June 12, 2020, the Village submitted its

Responses Regarding Plaintiff’s Deposition Exhibit List, and on June 29, 2020, Plaintiff

submitted a revised 30(b)(6) Notice containing ten categories. Plaintiff is adding two topics to

such notice as of July 1, 2020. As of this writing, the Parties have not yet had an opportunity to

address those categories but are scheduled to do so on July 6, 2020. The Parties’ respective

positions on them are:

       Plaintiff’s Position

       Plaintiff believes that the Rule 30(b)(6) Notice is sufficiently specific and not overbroard;

however, Plaintiff will work with Defendants to attempt to allay any such concerns at the

upcoming meet and confer on July 6, 2020.

       The Village’s Position

       The Village’s position is that one of the categories should have been resolved pursuant to

the Village’s Responses Regarding Plaintiff’s Deposition Exhibit List, two of the topics are

acceptable and the Village will designate witness(es), and the Village believes that the remainder

are either overbroad, or the Village needs clarification as to what is being sought.

   3. Whether the Parties are Interested in Scheduling a Settlement Conference.

       At this point, the Parties do not unanimously agree that a settlement conference would be

productive and therefore do not request a settlement conference.

Dated: July 1, 2020

Respectfully submitted,

/s/ Cass T. Casper                            /s/ Jeffrey S. Fowler
/s/ Gianna Scatchell                          /s/ K. Austin Zimmer
    Case: 1:18-cv-03989 Document #: 66 Filed: 07/01/20 Page 3 of 4 PageID #:660




                                             /s/ Michael Bersani
__________________________________        ____________________________________

For Plaintiff:                            For Defendant Village of Melrose Park, Illinois

Gianna Scatchell, Esq. (Lead Pre-Trial)   Jeffrey Fowler (6205689)
Law Offices of Gianna Scatchell           Laner Muchin, Ltd.
360 West Hubbard, #1404                   515 North State Street, Suite 2800
Chicago, Illinois 60654                   Chicago, Illinois 60654

Cass T. Casper, Esq. (Lead Trial)         For Defendant Ronald Serpico:
TALON LAW, LLC
105 West Madison Street, Suite 1350       K. Austin Zimmer, Esq.
Chicago, Illinois 60602                   Del Galdo Law Group, LLC
                                          1441 South Harlem Avenue
                                          Berwyn, Illinois 60402

                                          For Defendants Steven Rogowski, Michael
                                          Castellan, and Sam Pitassi:

                                          Michael Bersani, Esq.
                                          Hervas, Condon & Bersani, P.C.
                                          333 Pierce Road, Suite 195
                                          Itasca, Illinois 60143
    Case: 1:18-cv-03989 Document #: 66 Filed: 07/01/20 Page 4 of 4 PageID #:661




                                 CERTIFICATE OF SERVICE

       I, Cass T. Casper, an attorney, hereby certify that on July 1, 2020, I caused to be served a

copy of the foregoing Joint Status Report in the above-captioned matter to be filed with the Clerk

of the District Court and served on the parties of record, including those listed below, by operation

of the Court’s CM/ECF electronic filing system, addressed to:

                                      Gianna Scatchell
                                      Law Offices of Gianna Scatchell
                                      360 West Hubbard, #1404
                                      Chicago, Illinois 60654

                                      K. Austin Zimmer, Esq.
                                      Del Galdo Law Group, LLC
                                      1441 South Harlem Avenue
                                      Berwyn, Illinois 60402

                                      Michael Bersani, Esq.
                                      Hervas, Condon & Bersani, P.C.
                                      333 Pierce Road, Suite 195
                                      Itasca, Illinois 60143

                                      Jeffrey Fowler, Esq.
                                      Laner Muchin
                                      515 North State Street
                                      Chicago, Illinois 60654



                                              /s/Cass T. Casper
                                              Cass T. Casper
